Citation Nr: 1736462	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain aggravating juvenile epiphysitis, currently rated as 40 percent disabling.

2.  Entitlement to higher initial ratings for PTSD, currently rated as 30 percent disabling prior to September 9, 2014; and rated as 50 percent disabling effective September 9, 2014.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2010; statements of the case were issued in May 2011; and substantive appeals were received in June 2011.  These matters were remanded in May 2014 for further development.  

The August 2009 rating decision granted service connection for PTSD and assigned a 30 percent rating effective February 10, 2006 (the day following separation from service).  The RO issued a December 2014 rating decision in which it increased the rating to 50 percent effective September 9, 2014 (the date of the Veteran's most recent VA examination).  Since the increase does not date back to service, there are two time periods to consider. 


FINDINGS OF FACT

1.  The Veteran's thoracolumbar strain aggravating juvenile epiphysitis is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.    

2.  Throughout the period on appeal, the frequency, severity, and duration of the Veteran's PTSD symptoms results in occupational and social impairment with reduced reliability and productivity.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected thoracolumbar strain aggravating juvenile epiphysitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Dignostic Codes (DCs) 5235 to 5243 (2016).

2.  Prior to September 9, 2014, the criteria for entitlement to a disability evaluation of 50 percen, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and DC 9411 (2016).

3.  Effective September 9, 2014, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In August 2006 and August 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations August 2006, January 2009, March 2009, and September 2014, which are fully adequate.  The examiners were made aware of the Veteran's medical history; and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's PTSD, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Low back

The current General Rating Formula for Diseases and Injuries holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Additionally, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in January 2009.  He reported daily back pain (rated 8/10 in severity) that occurred several times per day, and lasted approximately 1/2 hour.  His pain was treated with medication, chiropractic treatment and physiotherapy.  He denied using any assistive devices.  He also reported pain at night that kept him awake, and which was aggravated by coughing or sneezing.  He stated that he had pain with prolonged sitting, and that he was unable to do heavy lifting or frequent bending.  He reported that he had two or three incapacitating days in the past year due to "his body being run down."  The days of bed rest were not doctor-prescribed.  The major functional impact was pain rather than weakness, fatigue, lack of endurance or incoordination.  

Upon examination, the Veteran achieved forward flexion to 62 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 45 degrees.  He had 2/4 positive Waddell signs.  After three repetitions of range of motion, the Veteran achieved 66 degrees of forward flexion; 30 degrees of extension; left lateral flexion to 30 degrees; and bilateral rotation to 45 degrees.  While seated, his straight leg raise was negative bilaterally.  There was left paraspinal muscle spasm.  There was no sciatic notch tenderness.  The deep tendon reflexes were equal and active.  There were no sensorimotor deficits.  The examiner assessed the Veteran with a thoracolumbar strain.  He noted that the x-rays did not show juvenile epiphysitis.  

A May 2010 outpatient treatment report reflects that the Veteran reported sharp, central, low back pain.  It was described as constant, and was aggravated by running (which he has since stopped), lifting more than 50 pounds, and lying down.  He reported stiffness in the morning that takes two hours to improve.  Pain improved to 7/10 severity with Ibuprofen.  He also reported that the back pain would occasionally radiate to thighs with a numb sensation.  He denied leg weakness.  The examiner noted that x-rays showed mild degenerative joint disease at L4-5.  The examination was not consistent with radicular symptoms; but pain was affecting the Veteran's ability to work (VBMS, 7/21/10, pgs. 39-41).  

The Veteran underwent another VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported constant, sharp pain (8/10 in severity).  He reported that the pain radiated to his legs both anteriorly and posteriorly to his knees.  He stated that the pain affects his ability to sleep and to get out of bed.  Pain increased with prolonged sitting, bending, lifting, and reaching.  He stated that previous treatments included physical therapy, and a TENS unit.  He stated that he was currently being evaluated by a chiropractor who recommended further evaluation of the spine.  He reported that he takes over the counter pain relievers as needed.

The Veteran reported flare-ups of pain that occur several times per day, and which last anywhere from five minutes to a few hours.  He stated that during these flare-ups, his activities are more restricted as he avoids anything involving lifting or bending.  

Upon examination, the Veteran achieved forward flexion to 40 degrees (with objective evidence of pain at 30 degrees); extension to 20 degrees (with objective evidence of pain at 20 degrees); left and right lateral flexion to 30 degrees or more (with no objective evidence of pain); and left and right rotation to 30 degrees or more (with no objective evidence of pain).  After three repetitions of motion, he achieved forward flexion to 55 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees or more; and left and right rotation to 30 degrees or more.  There was no additional limitation of motion following repetitive use testing; but there was additional functional loss due to increased pain on movement.  There was tenderness to palpation at the L5 area and corresponding spinal muscles.  There were no muscle spasms or guarding of the thoracolumbar spine.  There was no muscle atrophy.  There were no sensorimotor deficits.  There was no radicular pain.  There was no ankylosis of the spine or intervertebral disc syndrome with incapacitating episodes.  The examiner noted an antalgic gait.  X-rays showed previously reported and minimal loss of height of the lower dorsal vertebral bodies (which the examiner noted might be related to the juvenile epiphysitis), and mild marginal osteophytes.  

The examiner noted that the Veteran previously worked in stocking and receiving for one year.  He stopped working in April 2014.  He reported that he missed work due to back pain, and because the physical activities required for the job aggravated his back pain.  He reported that he stopped working in part due to his back condition.  He was unable to perform work duties requiring repetitive bending or lifting.  

Analysis

As noted above, the Veteran's lumbar degenerative joint disease with intervertebral disc syndrome is rated as 40 percent disabling.  In order to warrant a higher rating, it would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.    

There was no ankylosis shown either in the VA examinations or in the outpatient treatment reports.  Indeed, the September 2014 VA examiner specifically stated that there was no ankylosis.  

Regarding incapacitating episodes, the Board notes that at his January 2009 examination, the Veteran stated that he had two or three incapacitating days in the past year due to "his body being run down."  However, these "incapacitating episodes" were not doctor-prescribed.  The September 2014 VA examiner stated that there was no intervertebral disc syndrome with incapacitating episodes.  There has been no contention, nor any supportive evidence, that the Veteran's back disability has resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In the absence of ankylosis or incapacitating episodes of at least six weeks during the past 12 months, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, the claim for a rating in excess of 40 percent for thoracolumbar strain aggravating juvenile epiphysitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

PTSD

The Veteran's service-connected PTSD has been assigned a 30 percent rating prior to September 9, 2014 and a 50 percent rating thereafter pursuant to DC 9411.  In pertinent part, that DC provides the following:  

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA general medical examination in August 2006.  The examiner stated that the Veteran had normal comprehension and coherence.  His
emotional response was somewhat flat.  There were no signs of tension or emotional problems.

The Veteran was assessed on an outpatient basis in June 2007 (VBMS, 8/1/07, p. 19).  He stated that he was attending school full time (receiving all "A"s) and working part time as a security guard.  He lived with a friend who owns his own home.  He stated that he has never been married.  He reported having a good relationship with his parents; but not really have many friends besides his roommate.  He had a difficult time talking with people.  He reported intrusive thoughts; but denied flashbacks and nightmares.  He mentioned that he only gets 3-6 hours of sleep per night which interferes with his daily functioning.  He denied avoiding crowds, but qualified his answer by stating he does avoid crowded places where he might have to talk.  He felt detached from others and commented that he felt more detached from his family now and actually closer to the Veterans with whom he served.  He actively avoided thinking about his experiences in Iraq and he avoided talking about them.  He also avoided watching the media coverage.  He felt positive about his future now that he was in motorcycle mechanics school.  

The Veteran acknowledged an increased level of anger which was sometimes focused on other people.  He admitted to having an exaggerated startle response; being cautious; and being hypervigilant.  He stated that that he was doing well in school; but he wondered about his ability to stay focused.  His concentration was reported to be adequate.  He admitted to being more sad since his deployment; but he denied symptomatology of depression.  He was assessed for panic disorder, but it was not clear whether he experiences these or not according to his description.  He stated instead that once he becomes frustrated with something he will feel incapacitated for a while.  

Upon examination, the Veteran's speech was slow but fluent.  He was oriented in all spheres.  His thought production was slow, and thought continuity was tangential.  He denied suicidal and homicidal ideation.  His mood was serious.  His range of affect was restricted.  His insight was poor; and judgment appeared poor to fair.  He was assessed a GAF score of 65.  In another outpatient treatment report (dated the dame day), his GAF score was 60 (VBMS, 8/1/07, p. 18).  The Veteran was assessed with a GAF score of 60-65 in August 2007 (VBMS, 8/29/07, p. 15).

An October 2008 speech pathology note reflects a normal memory, although the Veteran did not agree with the findings.  He was frustrated by his slow responses because he felt that they were affecting his performance at school.  Despite the normal test finding, the examiner still assessed the Veteran with memory issues due in part to insomnia (VBMS, 1/15/09, pgs. 9-11).  

The Veteran underwent a VA psychiatric examination in March 2009.  He reported his mood as being frequently depressed with periods of irritability towards himself.  He stated that he is bothered by a lot of things.  He reported having experienced intermittent passive suicidal ideation with no plan or intent.  He denied any homicidal ideation.  He reported having Iraq-related nightmares approximately 1 to 2 times per month.  He stated that he got approximately 6 hours of sleep per night with occasional awakenings.  He stated that he avoids crowds, watching any news of the war in Iraq, and any type of socializing.  He reported intrusive thoughts on a daily basis, primarily triggered by things such as seeing an accident on the side of the road, loud noises, or driving at night.  He reported flashbacks in the past.  He reported hypervigilance, and stated that he is extremely cautious of his surroundings and on guard at all times.  He reported an exaggerated startle response for loud noises that make him feel like there is a bomb that is going off.  He reported a diminished capacity for short-term memory; and his CPRS records indicate that he does attend speech pathology for help with his memory.  The Veteran stated that he also experiences a diminished capacity for concentration.  He reported an extreme level of emotional numbing.  He stated that "I don't know how to relate to people and I have a hard time trusting people."  He reported panic attacks in the past, to include one as recently as one week prior to the examination.  The Veteran rated the severity of his symptoms as a 7-8 on a scale of 1-10.  

The Veteran stated that after he returned from Iraq, he worked for four months.  He got fired for sleeping on the job.  He stated that he was tired because his anxiety wouldn't let him sleep at night.  The Veteran reported that he was attending school full time at a motorcycle mechanics school.  

The Veteran has reported that he has two brothers and six sisters with whom he maintained a good relationship.  He also stated that he has good relationships with both of his parents.  He never married and was living with some friends in a house close to his school.  He reported that he had an extremely difficult time getting close to anyone, whether it is romantically with women or just as friends.  He reported that he is able to complete all of his activities of daily living without any assistance, and that his hobbies include working on things in his home or building things.

Upon examination, the Veteran was alert and oriented times three.  He was dressed casually.  He reported his overall mood as depressed with periods of irritability.  His affect was slightly blunted.  He made good eye contact during the interview.  His rate of speech was somewhat slowed, however his tone and volume of speech were within normal limits.  There was no psychomotor agitation or retardation.  His memory and concentration were not formally assessed, however his records indicated a cognitive disorder.  His thought process was logical and goal-oriented.  He endorsed intermittent, passive suicidal ideation with no plan or intent.  He denied homicidal ideation.  There was no evidence of a psychotic disorder.  His judgment and insight appeared to be fair to good.  His intelligence was estimated to be in the average range.  The examiner assigned a GAF score of 50 due to the Veteran's severe impairment in both social and occupational functioning as well as some obsessional rituals such as constantly checking his environment.  She noted that the highest GAF of the past year was 45.  She stated that the Veteran is considered competent by VA purposes.  

An October 2009 treatment report reflects that the Veteran reported depression (4/10 in severity) for the past few weeks (VBMS, 7/21/10, pgs. 45-47).  He stated he felt it off and on during 2009.  He also felt lonely and disconnected from others.  His appetite was high and he reported that his sleeping was better lately.  He reported that his energy levels were low.  He had feelings of guilt; a low libido; and poor concentration.  He denied suicidal ideation.  He denied family and relationship problems.  He stated that his depression was impacting work.  He denied a history of mania.  He reported a lot of anxiety.  He reported that he has a fiancée to whom he is very close; and that his family is supportive.  

Upon examination, the Veteran was oriented to person, place, time, and the situation.  He was cooperative with the evaluation.  His mood was reported as disconnected.  He appeared dysthymic with appropriate but limited affect.  Speech was somewhat slowed.  Thought process was linear and goal-directed but slow.  There was no evidence or report of hallucinations or delusions.  He denied having, nor was there evidence of, suicidal or homicidal ideation.  His judgment was good, and his insight was fair.  He was assessed a GAF score of 52.  

A May 2010 treatment report reflects that the Veteran was adequately alert, oriented, and cooperative.  He spoke slowly and deliberately and seemed to process information somewhat slowly.  Overall, his mood was flat and depressed.  He clearly denied having thoughts of ending his life or killing someone else.  Behaviors were generally within normal limits.  He reported irritability and increasing nightmares (VBMS, 7/21/10, p. 38).  

A January 2011 psychosocial assessment revealed symptoms including concentration problems, slowness of speech, poverty of speech, incomplete recall regarding traumas, insomnia, nightmares, hypervigilance, avoidance of discussing the trauma, social isolation, irritability, and distrust.  

Upon examination, the Veteran's hygiene was appropriate.  His gait, posture, and activity level were normal.  He was oriented to person, place, time, and situation.  He had adequate attention and concentration.  He was cooperative.  His gaze, while not appearing to be effort fully averted, met the clinician's infrequently.  His speech was slow, soft in volume, and he provided short answers of little detail.  There were no idiosyncrasies of language formation.  His memory was grossly intact for remote and recent events.  There were no indications of bizarre, delusional, or paranoid cognitions, and thought process was organized.  There was no evidence of perceptual distortion.  His overall mood was apathetic, with small range of affect (smile, anxiety, and sadness were observed).  His insight was fair and his judgment was intact.  The examiner assigned a GAF of 50 (VBMS, 8/23/14, pgs. 150-153).  

Psychology reports from January 2013 through July 2013 reflect similar symptoms; and the Veteran was assigned GAF scores ranging from 50-55 (VBMS, 8/23/14, pgs. 117-119, 61-63, 35-40).  

The Veteran underwent another VA examination in September 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he relocated from Arizona back to Michigan in 2009.  He reported that he remains close to his parents and eight younger siblings.  He got married in 2010 and he has two children (a three-year-old and a six-month-old).  He reported that his marriage is "going pretty good," denying any history of significant problems.  However, marital conflicts/disaffection has been a theme throughout his therapy contacts over the past four years.  He indicated that he has few social contacts; and that he spends the majority of his time with his family, particularly his children with whom he enjoys "doing stuff outside, maybe riding a bike every now and then."  He noted that his activities are significantly limited by his chronic back and shoulder pain.  

The Veteran reported that he completed his motorcycle mechanic program in 2009.  He worked as a mechanic for several months from late 2009 to April 2010.  He left his position due to his shoulder pain.  He last worked from April 2013 to April 2014 stocking shelves at Lowe's.  He left the job due to his shoulder pain.  He reported that he has been a stay-at-home dad while his wife works full time.  He noted that this too is quite challenging due to his chronic pain issues.  He reported that he has had intermittent, inconsistent mental health contacts since that time.  Referrals were made for ongoing therapy; but there was no follow up.  

The Veteran reported that in early 2011, the Veteran was seen twice by the clinic psychiatrist but he discontinued treatment and declined therapy at that time.  With regards to his current functioning, Veteran stated that he had a lot of anxiety and hyperalertness.  He described a moderately paranoid outlook and a feeling that others tended to be intrusive and incapable of understanding him.  He reported that his mood can be "a little depressed" but that he tries to remain upbeat particularly around his children.  He denied severe depressive episodes, anhedonia, or suicidal ideation.  He reported infrequent panic attacks, describing his anxiety as "more being a little edgy."  He reported that he has difficulty falling asleep as his thoughts race.  He reported that he has nightmares a few times per week to sporadically throughout the month.  He reported that he sleeps six to seven hours most nights.  He described his problems with memory and concentration as "problems focusing on things" and difficulty finishing projects.  He also noted the role of his chronic pain in delaying his sleep and affecting his ability to persist on projects.

Upon examination, the Veteran was casually dressed and well-groomed.  He was alert and fully oriented, displaying no gross memory impairments or difficulties with concentration.  His thinking and speech patterns were notably slowed.  He was cooperative with the assessment process, interacting in an appropriate, but detached manner.  His mood was subdued; and his affect was constricted.  He displayed mild reactivity.  He displayed fair eye contact and mild psychomotor agitation with subtle facial tics evident on the left side of his face.  His speech was slow, nonspontaneous, and at times a bit obscure, but relevant and goal-directed.  His thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive compulsive features.  He appeared to be of average intelligence, capable of abstract thinking, but displayed minimal insight into his PTSD and related emotions and behaviors.  He reported no difficulties with activities of daily living due to his mental health issues.  He denied past or current suicidal or homicidal ideation.  

The examiner noted that since the Veteran's March 2009 examination, the Veteran's psychosocial functioning has remained relatively stable, with his social world largely limited to his large family of origin and his wife and children.  He has struggled to maintain employment due to his shoulder condition.  The results of the current examination revealed continued presence of moderate signs and symptoms of PTSD including frequent intrusive thoughts and nightmares, persistent avoidance of talking or thinking about or situations and triggers of traumatic memories, significant and persistent negative alterations of mood and cognitions, and marked alterations in arousal and reactivity.  In addition to his trauma issues, the Veteran displayed signs of mild to moderate depression secondary to his chronic pain.  The examiner noted that the Veteran appeared preoccupied with the belief that his symptoms are the result of a traumatic brain injury (TBI) due to blast exposures, despite repeated assessments finding no evidence to support this.  His response style was suggestive of symptom exaggeration and possible schizoid personality traits. 

The examiner found the Veteran's PTSD to cause occupational and social impairment with reduced reliability and productivity.  

Analysis

Prior to September 9, 2014

The Veteran's PTSD has been rated as 30 percent disabling prior to September 9, 2014.  Resolving all doubt in favor of the Veteran, the Board finds that that the totality of the evidence demonstrates that the frequency, severity, and duration of the Veteran's PTSD symptoms warrant a 50 percent rating as his symptoms resulted in occupational and social impairment with reduced reliability and productivity throughout the applicable period.  

In particular, throughout the period, the Veteran demonstrated impaired judgment, isolation, difficulty establishing and maintaining social relationships, a flattened affect, intrusive thoughts, impaired sleep, irritation, and hypervigilance.  At times, the Veteran had periods of depression, exaggerated startle response, diminished short-term memory and concentration, and occasional panic attacks and anxiety.  

Although the Veteran has demonstrated some serious symptoms as reflected by his GAF score of 45 and a report of passive suicidal ideation in March 2009, the Board finds that a rating in excess of 50 percent is not warranted because the Veteran's symptoms were not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, or cause total occupational and social impairment.  Indeed, at the time the Veteran received a GAF score of 45, he reported that he continued to be attending school full time at a motorcycle mechanics school, and reported that he was performing well.  He continued to have good relationships with all eight of his siblings and both of his parents.  He stated that he was living with some friends near school.  He reported that he was able to complete all of his activities of daily living without any assistance.  He was alert and oriented times three.  His thought process was logical and goal-oriented.  He became engaged and ultimately married during the appeal period.   Thus, affording the Veteran the benefit of the doubt, and based on the totality of the evidence, the Board finds that a 50 percent rating for PTSD-but no higher-is warranted for the period prior to September 9, 2014.

On and After September 9, 2014

The Veteran is in receipt of a 50 percent rating on and after September 9, 2014.  The Board finds that a rating in excess of 50 percent is not warranted because the Veteran's symptoms continued not to be of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, or to cause total occupational and social impairment.  

Indeed, at his September 2014 VA examination, the Veteran reported that he remained close to his parents and eight younger siblings.  He got married in 2010 and he has two children (a three-year-old and a six-month-old).  He reported that his marriage is "going pretty good." denying any history of significant problems.  He worked as a mechanic until he had to quit the job due to shoulder pain.  He reported no difficulties with activities of daily living due to his mental health issues.  He denied past or current suicidal or homicidal ideation.  The examiner specifically noted that his psychosocial functioning has remained relatively stable since the March 2009 VA examination.  The examiner found the Veteran's PTSD to cause occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating).  Given the Veteran's positive relationships with eight siblings, both parents, his wife, two children, and friends with whom he lives; and given that the veteran completed school and worked as a mechanic until his shoulder disability prevented it, the Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas or total occupational or social impairment.  

As the preponderance of the evidence is against any claim for a rating in excess of 50 percent, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating for thoracolumbar strain aggravating juvenile epiphysitis is denied.

Prior to September 9, 2014, entitlement to a rating of 50 percent-but no higher-for the Veteran's service-connected PTSD is granted.  

Effective September 9, 2014, entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD is denied.  



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


